Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered, June 24, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Issues relating to credibility and reliability of identification testimony were properly presented for the jury’s consideration, and the record provides no basis for disturbing its determinations.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.